Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 9, 11-13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 5239458, IDS 4/30/19).
Regarding claim 1, Suzuki teaches a parameter setting device (fader, Suzuki, fig 2) comprising: 
a physical operator (inherently physical because a motor is not needed to move a virtual fader, Suzuki, col 54-59) configured to receive parameter changing operation from a user; (fader operator 10, Suzuki, col 2, ln 54-56, fig 2) 
a scale that indicates a reference position of the physical operator (dB scale is shown and 0dB on left side is a reference position, Suzuki, fig 2; it is a reference position because that is where it is centered, Suzuki, col 2, ln 5-14); 
a receptor that receives instructions of turning on a calibration mode (switch 20 that brings about relative RLTV mode, Suzuki, col 3, ln 7-9); 
a memory that stores a first value used for processing an audio signal (value stored in memory is the first value that is used, at least in part, for processing, Suzuki, col 4, ln 5-7), and a second value indicating a current position of the physical operator (amount of operation “is converted to a change amount”, Suzuki, col 4, ln 7-11; this is considered to encompass a memory storing the second value because the machine must have possession of the second value in order to convert it such that it can be added or subtracted from the absolute amount stored in a memory, Suzuki, col 4, ln 7-15; in other words, the machine is said to be in possession and therefore storing in memory the change amount and if the change amount is not stored or possessed [or “remembered”. i.e. memory], then it cannot be added or subtracted from the absolute amount stored in the memory 16, Suzuki, col 4, ln 7-15); 
a display device (display 28, Suzuki, col 4, ln 20-21); and 
a controller that, upon receiving the instructions of turning on the calibration mode (switching to relative mode, Suzuki, col 3, ln 65-68): 
moves the physical operator to the reference position from the current position (fader operator 10 is compulsorily driven to stroke center position when relative mode is switched on, Suzuki, col 3, ln 65- col 4, ln 5); stores the first value in the memory as an initial value (value stored in memory 16, Suzuki, col 4, ln 5-15); 
changes the second value to a reference value corresponding to the reference position of the physical operator (the “change amount” starts off as zero when the fader is centered to zero on the left-hand side scale of fig 2 of Suzuki, Suzuki, col4, ln 2-15); and 
controls the display device to display the initial value even though the physical operator has been moved to the reference position corresponding to the reference value (display 28 shows the absolute amount of fading, Suzuki, col 3, ln 62-64; it is clear from fig 3B of Suzuki that the absolute amount of fading is displayed even when the physical operator has been centered to the reference position); and 
a signal processor that applies signal processings to the audio signal (signal processing circuit 19 to control the gain, Suzuki, col 3, ln 56-61), including: 
a first volume-control processing of controlling a volume based on the second value, which corresponds to a change value from the reference value according to an amount of movement of the physical operator from the reference position (obtaining and utilizing the “change amount of fading” added or subtracted is considered the first volume control processing, Suzuki, col 4, ln 11-15); and 
a second volume-control processing of controlling the first value by adding the second value to the initial value (obtaining the sum or difference is considered the second volume control processing, Suzuki, col 4, ln 11-15), 
wherein the controller controls the display device to display the first value, which reflects the volume controlled by the first and second volume-control processings (rewritten first value is now displayed on display 28, Suzuki, col 4, ln 18-21).
Regarding claim 3, Suzuki teaches the parameter setting device according to claim 1, wherein the controller changes the second value to the first value, upon receiving instructions of relieving the calibration mode (bringing back the operation mode to absolute mode where fader is driven from the relative second value to the first value which is the total absolute amount of fading, Suzuki, col 4, ln 43-49).  
Regarding claim 5, Suzuki teaches the parameter setting device according to claim 1, further comprising: a plurality of ones of the physical operator, wherein the controller collectively moves the plurality of physical operators to the reference position upon receiving the instructions of turning on the calibration mode (fig 3B shows when relative mode has been turned on and all of the fader operators 10 have been compulsorily driven to the stroke center positions, Suzuki, col 4, ln 54-57, fig 3B). 
Regarding claim 6, Suzuki teaches the parameter setting device according to claim 5, wherein upon receiving the instructions of turning on the calibration mode (switching to relative mode, Suzuki, col 3, ln 65-68), in a state where the plurality of physical operators include a first physical operator whose current position is not at the reference position, the controller moves the first physical operator, which is located at a position other than the reference position, to the reference position (this is clear in the sequence of figs 3A and 3B shown together where, for example, the first fader is not at the reference position and it is moved to the reference position when relative mode is turned on, Suzuki, col 4, ln 50-62).  
Claim 9 is substantially similar to claim 1 and is rejected for the same reasons.
Claim 11 is substantially similar to claim 3 and is rejected for the same reasons.
Claim 12 is substantially similar to claim 5 and is rejected for the same reasons.
Claim 13 is substantially similar to claim 6 and is rejected for the same reasons.
Regarding claim 16, Suzuki teaches the parameter setting device according to claim 1, wherein the controller, upon the calibration mode being turned on and the physical operator receiving the parameter changing operation from the user, reads the initial value and the second value from the memory, and changes the first value based on the initial value and the second value (this is all covered in col 3, ln 65- col 4, ln 21; absolute mode is turned on and the absolute amount of fading is stored and then the machine is cognizant of [i.e. in memory possession of]  change amount of fading and the absolute amount of fading is changed based on the change amount of fading).
Claim 17 is substantially similar to claim 16 and is rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Aiso (US 20070225841, PTO-892 12/30/19).
Regarding claim 4, Suzuki teaches the parameter setting device according to claim 1.
However, Suzuki does not explicitly teach wherein resolution of the scale is reduced as the physical operator moves away from the reference position. Suzuki does teach the reference position as 0 dB (zero 0, see left-hand side of fig 2 of Suzuki). Aiso teaches a digital mixer wherein “[a]s in typical mixers, resolution of the bar graph is preferably uneven so as to be higher in the vicinity of 0 dB […].” (Aiso, [0084]). It would have been obvious to use a fader with a higher resolution towards 0 dB in the fader of Suzuki since doing so is the use of a known technique to improve a similar system in the same way.

Claims 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Cockos1
Regarding claim 7, Suzuki teaches the parameter setting device according to claim 1.
Although Suzuki does not explicitly teach the feature wherein a plurality of ones of the receptor each correspond to a channel of an audio signal and receive operation of turning on and off the calibration mode for every channel, Cockos teaches a similar system operated within a software environment and it is clear that the process can be used individually in each of the tracks/channels (Cockos, see Kainz 7-15-09, 12:44 PM, pg. 7) and doing so would have been obvious since doing so is the use of a known technique to improve a similar system in the same way. 
Regarding claim 8, Suzuki teaches the parameter setting device according to claim 1.
Although Suzuki does not explicitly teach the feature wherein: the signal processings include a nonlinear processing applied to the audio signal; and the first volume-control processing controls the volume after the nonlinear processing and before the second volume-control processing, Suzuki teaches the signal processing circuitry 19 and Cockos teaches a similar system wherein there is an unrelated pre-FX fader before any inserts (“any inserts”, Cockos, see Kainz 7-13-09, 2:17 PM, pg. 1) and it would have been understood by one of ordinary skill in the art that the inserts could be non-linear and that the inserts are after the pre-FX fader and before the second and third faders (normal volume and trim-reader fader) according to the teachings of Cockos (Cockos, see Kainz 7-13-09, 2:17 PM, pg. 1).
It would have been obvious to one of ordinary skill in the art that the two adjacent linear gain blocks could be in any order and it would make no substantial difference in the audio processing architecture of the digital mixer.
Claim 14 is substantially similar to claim 7 and is rejected for the same reasons.
Claim 15 is substantially similar to claim 8 and is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 3/23/21 have been fully considered but they are not persuasive. 
Most of applicant’s arguments are moot because the examiner has shifted the rejection so that Suzuki is the primary reference because the claims now recite a physical operator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/            Primary Examiner, Art Unit 2651                                                                                                                                                                                            


    
        
            
    

    
        1 Automation question - Cockos Incorporated Forums, https://forums.cockos.com/showthread.php?t=39305, PTO-892 12/30/19